PER CURIAM.
Motion for an appeal from a judgment of the Perry Circuit Court, Honorable Courtney C. Wells, Judge, for $556.66 on a promissory note and contract.
The ground of error in refusing the defendant the right to make the closing argument is not sustainable. See Blackburn v. Beverly, 272 Ky. 346, 114 S.W.2d 98; Haas v. Fidelity and Columbia Trust Co., 281 Ky. 671, 136 S.W.2d 1088; Adams v. Commonwealth ex rel. State Highway Commission, 285 Ky. 38, 146 S.W.2d 7.
The motion for an appeal is overruled, and the judgment stands affirmed.